Case 1:20-cv-00147-RDA-TCB Document 13 Filed 06/02/20 Page 1 of 14 PagelD# 54

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

MARC STOUT,
ROBERT STOUT,

Plaintiffs
v. Case #1:20-cv-147 (RDA/TCB)
SGT. MISCHOU,
LT. BISEK,

Defendants

Plaintiffs’ Reply to Defendants’ Motion to Dismiss

The defendants state that our complaint asserts mere conclusions and bare accusations
not supported by any factual allegations. The defendants want the court to “consider the
YouTube filming made by the plaintiffs while on the property and which shows the exact location
where they assumed the positions described in order to purposefully draw out police officers
solely to film them.”

In reply we state:

1, Our complaint contains factual allegations that set forth fair notice of the nature of
the claims and the grounds on which our claims rest.

2. We also invite the court to consider our press-related filming and the YouTube
media outlet where we publish our content.

The defendants imply that we caused their misconduct by “purposefully drawing them
out.” The defendants state that drawing the police out was the only purpose for our presence at

the police station.

 

 

“I-L €

 

UN = 2 2020

 

 

 

CLERK, U.S, DISTRICT COURT
ALEXANDRIA, VIRGINIA

 
Case 1:20-cv-00147-RDA-TCB Document 13 Filed 06/02/20 Page 2 of 14 PagelD# 55

 

In reply we state:

1, we understand our media presence may have triggered the defendants’ fears,

insecurities and/or emotional instabilities. Mischou stated in the YouTube video
that the plaintiffs weren't allowed to “come and accuse” him. No accusation was
ever presented to or leveled against any Manassas City police officer by either

ina The defendants felt drawn out and accused because they were engaging

rdopaned upon the defendants while they ware in a state of guilty conscience.

|

2. As members of the media we have the right to draw police out with our cameras,

in conduct that is immaterial and irrelevant to this lawsuit and the plaintiffs

presence and otherwise lawful and constitutionally-protected behavior. If “the

si . purpose of drawing out a police officer to be filmed” Is the same as
practicing our First Amendment right to freedom of the press and cur Fourteenth
Amendment right to liberty then we agree with defendants in their assertion.

3. “Rurposefully drawing out police” was not the only reason we were present. We
were at the police station to flex our constitutional rights against the police the
same way they flex their rights against the public.

The defendants state that the police station, police station parking lot, and the specific
area of sidewalk where we were practicing our constitutional rights was not publicly accessible.
in reply we state:

1. The entirety of the Manassas City police department, excapt for the clearly
restricted areas, has historically been and was presently at the time dedicated to

public access and public use and not to “facilitating the movement of police

officers.” This is evidenced by the following facts:

 
Case 1:20-cv-001

 

 

 

 

47-RDA-TCB Document 13 Filed 06/02/20 Page 3 of 14 PagelD# 56

a. Myself and other civilians have frequented the very same area of sidewalk

without cameras many times over the course of the years without

incident.

. Areas restricting public access were clearly marked by signs or fences.

There is a clear physical and visual point where public access ends and
restricted access begins. There was nothing restricting us from being
where we were until two days after the incident when the police
department installed signs restricting public access to just the specific
area of sidewalk we were standing on. (It is my belief that the signs
weren't installed to restrict public access but to protect the department
and the officers from civil liability). The area where we were, for the

entirety of my life, was not restricted until we showed up with cameras.

. The Manassas City police station provides in-person community services

to the public and is designated by the city as a “safe space” for the public
to be present. The station's parking lots and connected sidewalks,

interior lobby, and available outdoor areas presented by Mischou himself
for leisure viewing (in the video Mischou invited us to enjoy the aesthetics
of the department's outdoor Christmas scenery) have all historically been

and presently are open to the public and are not restricted areas.

The defendants state, according to their definition of the term, that the Manassas City

police station and its sidewalks are a “non-forum” and not a public forum, that we were present

at that forum to engage in “expressive activity,” and that because of that we were trespassing.

In reply r state:

 
Case 1:20-cv-00147-RDA-TCB Document 13 Filed 06/02/20 Page 4 of 14 PagelD# 57

1. Manassas City’s “Public Forum” page on its website states that the public can
gather or assemble “on almost any sidewalk in the City, as long as it does not

b

lock other pedestrians or endanger folks from stepping into traffic.”
(https:/Avww.manassascity.org/926/Use-of-Public-Forum).

2. The police station and its sidewalks do not satisfy the city's definition of

 

“nan-forum.” Manassas City defines a non-forum as semewhere that isn’t safe for
the public to be present (and most likely applies to building interiors, not parking
tots and sidewalks.) A police station is the safest place the public can be.

3. We were present not only to engage In “expressive activity” but also to practice
ouf right to freedom of the press and to practice our Fourteenth Amendment right
to liberty.

The defendants state that the police station sidewalks are not public thoroughfares.

In reply we State:

The curb tine that separates the main road from the sidewalk that separates the street
from the police station property is the very same curb line that houses the police station's
sidewalk system and islands off the pedestrian areas of the police station from the vehicle
areas.

“There is no separation, no fence, and no indication whatever to persons stepping from
the street to the curb and sidewalks that serve as the perimeter of the [police station) grounds
that they have entered some special type of enclave.” United States v. Grace, 461 U.S. 171
(1983).

The pollca station’s sidewalks are indistinguishable from the other city sidewalks that run

along the main road and connect to the police station's sidewalks.

 
Case 1:20-cv-001447-RDA-TCB Document 13 Filed 06/02/20 Page 5 of 14 PagelD# 58

 

Attached is exhibit A (map of police station with relevant areas marked for visual
guidance).
Defendants state that we had no “business” to conduct at the police station and that we
"admitted" we didn’t have any business to conduct there.
In reply we state:
1. We explained to the defendants more than once in the video that our business
there was to practice, amongst other rights, our First Amendment right to

|

freedom of the press.

2. ms defendants don't get to determine whether we had business at the police
station or not. We don't have to explain anything to them and we don't need their
permission. They have no authority. They're supposed to know what the free
practice of constitutional rights on a public sidewalk looks tike and what criminal
activity looks like. Thay’re supposed to know the difference without us having to
educate them. As long as our behavior complies with the law and is protected by
the Constitution we can wander anywhere and everywhere we want around the
police station for any reason and behave just like the police do.

Defendants claim that we “seriously disturbed and disrupted” the operations of the police
department and that we impeded the ability of patrons to conduct business.
In reply wa state:

1, We understand that police feel disturbed and disrupted when they witness people
sabi the very same constitutional rights they fight so hard to erode and
circumvent. Our behavior spits In the face of everything they've led themselves to

beliave about people like us. We get it.

 
Case 1:20-cv-00147-RDA-TCB Document 13 Filed 06/02/20 Page 6 of 14 PagelD# 59

2. The defendants seriously disturbed and disrupted our operations and impeded
our ability to conduct constitutionally-protected business at the police station. The
Manassas City police station belongs to me and my brother and the rest of the
public, not just the defendants.
The defendants state, in the very same breath, that we were “not arrested or prevented
from fitming” but also that the reason the police accosted and trespassed us was because our
filming “naturally drew attention” and drew the police out of the building.

|

In reply we state:

1, We were not arrested or prevented from filming but we were trespassed and

punished for it which is the same thing.
Defendan | claim “this is not a case where police activity triggered filming by either
plaintiff.”
In reply we state:

1. cops molest children, rape and abuse their domestic partners, and murder
minority civilians.

2. Cops formally and habitually mislead, misrepresent, and lie in attempts to erode
and circumvent our constitutional rights. They are dishonest with targets who
they approach and accost and they are dishonest with their families, co-workers,
supervisors, prosecutors, and judges.

3. “ope violate our rights, evidenced by my case out of the Court of Appeals of
Virginia, Stout v. Commonwealth, and aren't held accountable.

4, ae use consensual encounters with people to circle around and accost them,

accuse them, intimidate them, and generally harass them.

 
Case 1:20-cv-00147-RDA-TCB Document 13 Filed 06/02/20 Page 7 of 14 PagelD# 60

5. The defendants themselves are criminals still on the force, evidenced by their
personnel files and histories.
6. Police behavior will continue to timelessly serve as a media trigger point.
Attached are exhibits B (a letter from the Manassas City police chief to Marc), C (a letter
from the Manassas City police chief to Robert), and D (an email from the Manassas City police
chief to Marc), documentation from the Manassas City police chief stating:
1. The location where we were filming was publicly accessible at the time but has
since been restricted,
2. The rest of the police station which defendants trespassed us from was and still
is publicly accessible.
3. The public may film or photograph from the publicly accessible areas.
4. We were granted access back to the publicly accessible areas that the
defendants trespassed us from.
5. Defendant Mischou was reprimanded for the misconduct he was found to have
engaged in.
The plaintiffs request that the defendants’ motion to dismiss be denied.
CERTIFICATION OF SERVICE
We certify that a copy of this filing was emailed to the attorney for the defendants on

6/01/2020.

Plaintiffs’ signatures hereby present.

= S| erry

  
Li ~~ oseseSSosbogP2e un QRbl CHORAL TH BseOg aR RankelO MRA AG io PAGE UE Rb ds RADSI RBA eoy:sdyy

 

 

OZOZ/LE/S

 
 

Colonel
Douglas W. Keen
Chief of Police

Captain

Tina P. Laguna
Assistant Chief of Police
Patrol Services

Division Commander

Captain

Brian K. Larkin
Assistant Chief of Police
Administrative Services
Division Commander

Captain

Victor P. Hatcher
Assistant Chief of Police
Investigative Services
Division Commander

City of Manassas, Virginia

 

Integrity, Respect, Public Service and Professional Standing

February 5, 2020

Marc Stout
30 Willow Branch Place
Fredericksburg, VA 22405

RE: Police Department Encounter
Dear Mr. Stout,

On December 23, 2019 you filed a complaint with the Manassas City Police
Department (“MCPD”) alleging that you had been removed or trespassed from Police
Department property “for what appears to be filming”. You also allege that the
MCPD officer involved in your encounter refused to provide information regarding
the filing of a complaint with the Department. Your report of alleged misconduct by a
member of this Department prompted a thorough investigation of the incidents you
described.

Careful examination and evaluation of the evidence was conducted. The evidence
included speaking with involved witnesses and viewing body worn camera (BWC)
footage, which you are welcome to view at the Manassas City Police Department.

While the evidence confirmed that you were removed from a portion of the
Department’s property to the public sidewalk immediately in front of the Department,
there is no evidence that it was the result of your filming, as evidenced by the fact that
you continued to film the entire encounter with the officers involved. You were never
told that you could not film, and there was no attempt by any MCPD personnel to
take your camera from you. The allegation that you were removed from the property
because you were filming is therefore unfounded.

The evidence did confirm that the MCPD officer did not respond to your request for
information regarding the filing of a complaint against the Department. That
complaint is therefore sustained, and has been addressed with the officer involved.
For future reference complaints against the MCPD or any of its officers may be
directed to Lieutenant J. Martz in the Office of Professional Standards. Lieutenant
Martz can be reached at 703-257-8028.

Immediately prior to your encounter with the MCPD officers you and / or your
brother appeared to be filming directly into the private offices of members of the
MCPD command staff. At that time the area where you appeared to be filming had

 

“A Nationally Accredited Law Enforcement Agency”

 

City of Manassas Police Department
9518 Fairview Avenue

Manassas, Virginia 20110 \¥
703-257-8000 / Fax: 703-368-6966
www.manassascity.org

 
Case 1206-00147 ROATCS Document 13 Filed 06/02/20 Page 10 of 14 PagelD# 63
Page 2

no signage restricting public access. Access to that area has now been restricted by
signage posted in a prominent area; members of the public are not allowed to be
present in that area unescorted by authorized MCPD personnel. Unsigned outdoor
areas on MCPD property remain open to members of the public, who can continue to
film and / or take photographs.

Please be assured, that we desire to provide the best possible police service and are
appreciative when given the opportunity to clarify such matters.

If you desire further information regarding the investigation please contact Lieutenant
J. Rust at 703-257-8025.

Sincerely,

Lf 00 Bw

Douglas W. Keen
Chief of Police

 
 

Colonel
Douglas W. Keen
Chief of Police

Captain

Tina P. Laguna
Assistant Chief of Police
Patrol Services
Division Commander

Captain

Brian K. Larkin
Assistant Chief of Police
Administrative Services
Division Commander

Captain

Victor P. Hatcher
Assistant Chief of Police
Investigative Services
Division Commander

City of Manassas, Virginia

 

Integrity, Respect, Public Service and Professional Standing

February 5, 2020

Robert Stout
30 Willow Branch Place
Fredericksburg, VA 22405

RE: Police Department Encounter
Dear Mr, Stout,

On December 30, 2019 you filed a complaint with the Manassas City Police
Department (“MCPD”) alleging that you were told that you could not take pictures or
record in outside public areas at the Police Department. You also alleged that the
MCPD officer involved in your encounter prevented you from recording by “putting
his hands on me”. Your report of alleged misconduct by a member of this Department
prompted a thorough investigation of the incidents you described.

Careful examination and evaluation of the evidence was conducted. The evidence
included speaking with involved witnesses and viewing body worn camera (BWC)
footage, which you are welcome to view at the Manassas City Police Department.

Our investigation did not disclose any evidence that the officers you encountered told
you that you could not take pictures or record on the property of the MCPD. You
were never told that you could not film, and there was no attempt by any MCPD
personnel to take your camera from you. The BWC footage showed you and the
individual you were with, who we understand to be your brother, appearing to film
during the entire time you were on MCPD property. Our conclusion is that your
allegation that you were told you could not film or photograph while on MCPD
property is unfounded.

Our review of the evidence did disclose that an MCPD office briefly put his hand on
you, until you verbally confirmed that you were following his direction. While the
officer was engaged with your brother you approached the officer and appeared to be
moving behind him. The officer twice directed you to not stand behind him, but you
verbally indicated your non-compliance. At that point the officer had a reasonable
concern about his personal safety, and made the decision to escort you to the public
sidewalk immediately in front of the police station. Under the circumstances the
officer’s brief touching was not excessive, and you appeared to continue to film the
entire incident. The allegation that the officer prevented you from recording by
putting his hands on you is therefore unfounded.

 

“A Nationally Accredited Law Enforcement Agency”

 

City of Manassas Police Department @
9518 Fairview Avenue /f

Manassas, Virginia 20110

703-257-8000 / Fax: 703-368-6966

Wwww.manassascity.org

 
Case 1:20-cv-00187-RDA-TCB Document 13 Filed 06/02/20 Page 12 of 14 PagelD# 65
Page 2

While it was not a part of your complaint we did note that once you reached the
public sidewalk i in front of the Police Department the officer made the remark that he
could trespass someone from the property “for any reason”. That is obviously not
correct and does not represent the policy of the MCPD. This issue has been
addressed with the officer involved.

Immediately prior to your encounter with the MCPD officers you and / or your
brother appeared to be filming directly into the private offices of members of the
MCPD command staff. At that time the area where you were filming had no signage
restricting public access. Access to that area has now been restricted by signage
posted in a prominent area; members of the public are not allowed to be present in
that ared unescorted by authorized MCPD personnel. Unsigned outdoor areas on
MCPD Property remain open to members of the public, who can continue to film and

/ or take photographs.

Please bb assured, that we desire to provide the best possible police service and are
appreciative when given the opportunity to clarify such matters.

If you desire further information regarding the investigation please contact Lieutenant
J. Rust at 703-257-8025.

Sincerely,

Lb wh.

Douglas W. Keen
Chief of Police

 

 

 
s/31/2020-aSe 1:20-cv-001

M Gmail

47-RDA-TCB  Docunenatl IRE: pexipaliserocompinPage 13 of 14 PagelD# 66

Legalize Drugs <formulafocused@gmail.com>

 

RE: [EXT]:Mischou Complaint

1 message

 

 

Doug Keen <DKeen@ci.manassas.va.us>

Tue, Feb 4, 2020 at 11:22 AM

To: Jacob Martz <jmartz@cilmanassas.va.us>, James Rust <jrust@ci.manassas.va.us>, “formulafocused@gmail.com”

<formulafocused@gmail.com

>

Cc: Craig Brown <cbrown@ci.manassas.va.us>, Tina Laguna <TLaguna@ci.manassas.va.us>, Brian Larkin
<BLarkin@ci.manassas.va.us>

Good morning. We are inthe final stages of the written responses back to you and your brother. However, you are

not “trespassed” from th

Chief Douglas W. Keen
Manassas City Police
9518 Fairview Ave.
Manassas, Va. 20110

703-257-8001

From: Jacob Martz

e public access areas of the police department grounds. Chief Keen

 

Sent: Tuesday, February 4) 2020 11:04 AM

To: James Rust <jrust@ci.manassas.va.us>

Ce: Craig Brown <cbrown@ci.manassas.va.us>; Doug Keen <DKeen@ci.manassas.va.us>
Subject: FW: [EXT]:Mischou Complaint

Fyi

Lieutenant Jake Martz

Office of Professional Stangeres

Manassas City Police Department

703-257-8028 (Desk)
703-368-6966 (Fax)

jmartz@manassasva.gov

DISCLAIMER:

https://mail.google.com/mail/u/07ik=238bd6536a&view=pt&search=all&permthid=thread-f%3A 1657623966429259443&simpi=msg-f%63A 16576239664...

 

 

12
5931/2020-aSe 1:20-cv-00147-RDA-TCB DOCUM?é yah IRE: EuRMideteiPcompaintPage 14 of 14 PagelD# 67

This e-mail message and any attached files are for the sole use of the intended recipient(s) and may contain
privileged, confidential orjotherwise protected from disclosure information. If you are not the intended recipient, please
contact the sender by reply e-mail and destroy all copies of the original message.

 

 

Original message -—--—

From: Formula Focused <formulafocused@gmail.com>
Date: 2/4/20 10:53 (GMT-05:00)

To: Jacob Martz <jmartz@ci.manassas.va.us>

Subject: [EXT]:Mischou Complaint

[EXTERNAL] |
Did you get everything squared away? What's the determination? Am | still espassed?

 

https://maill.google.conv/mail/u/07ik=238bd65362e&view=pt&search=all&permthid=thread-f%3A 16576239664292594438simpl=msg-f%3A16576239664... 2/2
